DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/22 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1-8, 10-11, 15-18, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki (US 2012/0164409) in view of Ohmoto et al. (US 2015/0168619).
Regarding claims 1, 2, 3, and 24, Masaki teaches a laminated glass (See Title), comprising a first laminated glass member, a second laminated glass member and an interlayer film arranged between the first laminated glass member and the second laminated glass member (See Abstract); and the first laminated glass member and the second laminated glass member each being a clear glass other than a heat ray-absorbing plate glass (paragraph [0099]), the interlayer film including an infrared ray reflection layer which reflects infrared rays (heat reflecting film 13, paragraphs [0047]-[0048]), a first resin layer which is arranged on a first surface side of the infrared ray reflection layer and contains a thermoplastic resin (supporting film 16 and/or upper layer of interlayer 14, paragraphs [0059]-[0060], [0071] and [0082], Fig. 3), and a second resin layer which is arranged on a second surface side opposite to the first surface of the infrared ray reflection layer and contains a thermoplastic resin (lower layer of interlayer 14, paragraph [0071]), the first laminated glass member being arranged on the outside of the first resin layer in the interlayer film, the second laminated glass member is arranged on the outside of the second resin layer in the interlayer film (glass sheets 11 and 12, respectively, Fig. 3), the second resin layer containing heat shielding particles (paragraph [0076]), a content of the heat shielding particles in the second resin layer being approximately 0.2% by weight in 100% by weight of the second resin layer (as calculated from amounts disclosed in paragraph [0120]) which falls within the claimed range of greater than or equal to 0.1% by weight in 100% by 
Masaki teaches wherein the infrared ray reflection layer is a resin film with metal foil or a multilayer laminated film in which a metal layer and a dielectric layer are formed on a resin layer (paragraphs [0047]-[0052], [0055] and [0060]) but fails to teach a multilayer resin film in which plural resin films are layered.
However, Ohmoto et al. teaches a laminated glass (See Abstract) comprising an infrared ray reflection layer being a multilayered laminated film in which a metal layer and a dielectric layer are formed on a resin layer or a multilayered resin film in which plural resin films are layered (paragraphs [0030] and [0036]) wherein the type of infrared ray reflection layer is not limited as long as the layer has infrared ray reflecting performance. Given that Ohmoto et al. discloses the use of an infrared ray reflection layer being a multilayer laminated film or a multilayered resin film as being interchangeable and, thus, materials being equivalents, it would have been obvious to one of ordinary skill to substitute the multilayer laminated film of Masaki with multilayered resin film as a matter of substitution of equivalents known for the same purpose. See MPEP 2144.06 II.
Given that Masaki et al. teaches laminated glass having materials and structure, including amount and type of heat shielding particles and infrared ray reflection layer as set forth above and an average particle size of at most 0.2 µm (Ohmoto et al., paragraph [0076]), identical to those used in the present invention, it is clear that the laminated glass of Masaki et al. would intrinsically have the infrared ray transmittance in the wavelength of 780 to 2100 nm of the whole layer composed of the first laminated glass member and the first resin layer being higher 
Regarding the multilayer resin film being a laminated film, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that Masaki et al. in view of Ohmoto et al. meets the requirements of the claimed multilayer resin film, Masaki et al. in view of Ohmoto et al. clearly meets the requirements of present claims. It is noted that Ohmoto et al. does disclose multilayer resin film being a laminated film (paragraph [0036]).
Regarding claims 4, 5, 6, and 7, given that Masaki et al. in view of Ohmoto et al. teaches laminated glass having materials and structure, including amount and type of heat shielding particles and infrared ray reflection layer as set forth above and an average particle size of at most 0.2 µm (Ohmoto et al., paragraph [0076]), identical to those used in the present invention, it is clear that the laminated glass of Masaki et al. in view of Ohmoto et al. would intrinsically have the infrared ray transmittance in the wavelength of 780 to 2100 nm of the first laminated glass 
Regarding claim 8, given that Masaki et al. in view of Ohmoto et al. teaches laminated glass including infrared ray reflection layer having materials and structure, including amount and type of heat shielding particles and infrared ray reflection layer as set forth above and an average particle size of at most 0.2 µm (Ohmoto et al., paragraph [0076]), identical to those used in the present invention, it is clear that the laminated glass of Masaki et al. in view of Ohmoto et al. would intrinsically have the infrared ray transmittance in the wavelength of 780 to 2100 nm of the first resin layer being higher by 10% or more than the infrared ray transmittance in the wavelength of 780 to 2100 nm of the second resin.
Regarding claim 10, Masaki teaches wherein at least one among the first resin layer and the second resin layer contains an adhesive force regulating agent (plasticizer, paragraph [0073] and/or adhesion modifier, paragraph [0075]).
Regarding claim 11, Masaki teaches wherein both of the first resin layer and the second resin layer contain an adhesive force regulating agent (paragraphs [0071], [0073], and [0075]).
Regarding claim 15, Masaki teaches wherein the thermoplastic resin in the first resin layer is a polyvinyl acetal resin and the thermoplastic resin in the second resin layer is a polyvinyl acetal resin (paragraph [0071]).
Regarding claim 16, Masaki teaches wherein the first resin layer contains a plasticizer and the second resin layer contains a plasticizer (paragraph [0073]).
Regarding claim 17, Masaki teaches wherein the first resin layer contains an ultraviolet ray shielding agent (ultraviolet absorber, paragraph [0075]).
Regarding claim 18, Masaki teaches wherein the second resin layer contains an ultraviolet ray shielding agent (ultraviolet absorber, paragraph [0075]).
Regarding claim 20, Masaki teaches wherein each of the first resin layer and the second resin layer further comprise an oxidation inhibitor (antioxidant, paragraph [0075]).

Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki (US 2012/0164409) in view of in view of Ohmoto et al. (US 2015/0168619) and further in view of Kitano et al. (WO 2012115198). It is noted that the disclosures of Kitano et al. are based on US 2013/0337247 which is an English equivalent of the reference.
Masaki is relied upon as disclosed above.
Regarding claim 21, Masaki fails to disclose the oxidation inhibitor as claimed.
However, Kitano et al. teaches laminated glass, comprising a first laminated glass member, a second laminated glass member and an interlayer film (See Title), and the interlayer film including a first resin layer and a second resin layer (paragraphs [0122]-[0124]), wherein each of the first resin layer and the second resin layer further comprise an oxidation inhibitor, wherein the oxidation inhibitor is a phenol-based oxidation inhibitor, a sulfur-based oxidation inhibitor, or a phosphorus-based oxidation inhibitor (Kitano et al., paragraphs [0101]-[0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an oxidation inhibitor as claimed in order to retain long-term high visible transmittance (Kitano et al., paragraphs [0104] and [0106]).
Regarding claim 26, Masaki fails to disclose ultraviolet shielding agents as claimed.
However, Kitano et al. teaches multiple layers in the interlayer film may comprise an ultraviolet shielding agent including platinum particles, platinum particles coated with silica, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include ultraviolet shielding agents including those presently claimed in both the first resin layer and second resin layer of Masaki for further suppression of a decrease in the visible transmittance over time (Kitano et al., paragraph [0099]).
Response to Arguments
Applicant’s arguments 01/20/22 have been considered but are not persuasive.
Applicant amended claim 1 to recite “the infrared ray reflection layer being a multilayer resin film, the multilayer resin film being a laminated film in which plural resin films are layered”, cancelled claim 9 and added new claim 26.
Applicant argues that Masaki teaches heat reflecting film made of silver and therefore fails to teach heat reflecting film as claimed.
It is agreed Masaki fails to teach heat reflecting film as claimed which is why Ohmoto et al. is used to teach the claimed limitation.
Applicant argues that because using a heat reflecting film having a layer made of silver as a main component is essential element in Masaki et al., there is no motivation that would have prompted a person of ordinary skill in the art to use a multilayer resin film instead of the heat reflecting film having a layer made of silver in Masaki et al. If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is 
However, given that Ohmoto et al. teaches the use of an infrared ray reflection layer being a multilayer laminated film or a multilayered resin film as being interchangeable and, thus, materials being equivalents, it would have been obvious to one of ordinary skill to substitute the multilayer laminated film of Masaki with multilayered resin film as a matter of substitution of equivalents known for the same purpose. See MPEP 2144.06 II. Further, given that the multilayered resin film disclosed by Ohmoto et al. still provides infrared ray reflecting performance, the combination would not render the prior art invention being modified unsatisfactory for its intended purpose, absent evidence to the contrary.
Applicant argues that the Examiner has failed to meet such a burden of illustrating the claimed relative infrared ray transmittances are inherent in Masaki et al. since infrared ray transmittance is impacted by all of the content of the heat shielding particles employed, the type of heat shielding particles employed, and the size of heat shielding particles and Masaki et al. fails to disclose the size of the heat shielding particles.
However, as set forth in the rejection of record above, Masaki et al. also discloses the same size of the heat shielding particles as used in the present invention. Therefore, along with the same amount and type of heat shielding particles as claimed,  Masaki et al. teaches heat shielding particles identical to those used in the present invention and would necessarily intrinsically possess the infrared ray transmittance as presently claimed, absent evidence to the contrary.
Further, the basis for inherency is not based on mere possibility or probability but based on the fact that the prior art references explicitly meet all the claim limitations. It is the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787